It is well settled that when a dispute about the fee to be paid to a discharged attorney is between the discharged attorney and the incoming attorney, the discharged attorney may elect to receive immediate compensation for the reasonable value of his services based on quantum meruit or he may elect to receive a contingent percentage fee based on his proportionate share of the work performed (see, Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454; Michels v Drexler, 166 AD2d 695).
The outgoing attorney in this case, the appellant, elected to receive a contingent percentage fee. Since both the appellant and the incoming attorney for the plaintiff appear to have equally contributed to the final settlement of this action, the fee should be divided equally between them. Miller, J. P., Hart, Friedmann and Florio, JJ., concur.